 Case: 1:16-cv-03530 Document #: 151-1 Filed: 01/15/20 Page 1 of 51 PageID #:1697
 Case: 1:16-cv-03530 Document #: 143-1 Filed: 11/01/19 Page 1 of 51 PageID #:1419


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARGERY NEWMAN, and all others
similarly situated,

              Plaintiff,
                                                  Case No. 1:16-cv-03530
LINDA MORRIS, KEVIN MORRIS, and
MARSHA DONALDSON, on behalf of                    Hon. Thomas M. Durkin
themselves and all others similarly situated,

              Plaintiffs-Intervenors,

                               vs.

METROPOLITAN LIFE INSURANCE
COMPANY,

               Defendant.

                               STIPULATION OF SETTLEMENT

       IT IS HEREBY STIPULATED AND AGREED, by, between, and among Plaintiff,

Margery Newman, Intervenors, Linda Morris, Kevin Morris and Marsha Donaldson, and

Defendant, Metropolitan Life Insurance Company, through their counsel, that the above-

captioned lawsuit and the matters raised therein, are settled, compromised, and dismissed on the

merits and with prejudice on the terms and conditions set forth in this Settlement Agreement and

the Release set forth in this Settlement Agreement, subject to the approval of the Court.

I.     DEFINITIONS

       For purpose of this Settlement Agreement and the attached Exhibits (which are an

integral part of this Agreement and are incorporated in their entirety by reference), the following

terms have the following meanings, unless a section or subsection of this Agreement or its

exhibits provides otherwise:

       A.      “Action” means the above-captioned lawsuit, Newman v. Metropolitan Life



                                          A
 Case: 1:16-cv-03530 Document #: 151-1
                                 143-1 Filed: 01/15/20
                                              11/01/19 Page 2 of 51 PageID #:1698
                                                                           #:1419




Insurance Company, Civil Action No. 1:16-cv-03530 in the United States District Court for the

Northern District of Illinois.

       B.      “Agreement” or “Settlement Agreement” or “Settlement” means this

Stipulation of Settlement and the attached exhibits, which are incorporated by reference.

       C.      “Attorneys’ Fees and Expenses” means such funds as the Court may award to

Class Counsel and Intervenors’ Counsel for distribution to Class Counsel and Intervenors’

Counsel, but subject to appeal, as set forth in more detail in Section X herein. MetLife agrees to

pay Attorneys’ Fees and Expenses in an amount not to exceed $5,080,000 separately from the

other relief the Settlement Agreement provides.

       D.      “Class Counsel” means all of the following:

                       Robert R. Duncan
                       Duncan Law Group, LLC
                       161 N. Clark St., Suite 2550
                       Chicago, IL 60601

                       Thomas C. Cronin
                       Cronin & Co., Ltd.
                       120 N. LaSalle St., 20th Floor
                       Chicago, IL 60602

                       Frank H. Tomlinson
                       Tomlinson Law, LLC
                       2100 1st Ave N, Suite 600
                       Birmingham, AL 35203

       E.      “Class” and “Settlement Class” mean all individuals who purchased from

Metropolitan Life Insurance Company a Long-Term Care Insurance Policy with the Reduced-

Pay at 65 Option, which is either still in-force as of October 24, 2019, or which lapsed within

ninety (90) days of their receipt of notice of a premium increase after they had attained the age of

65. Notwithstanding the foregoing, the terms “Class” and “Settlement Class” do not include

persons whose policies lapsed before receiving notice of a premium rate increase.



                                                  2
 Case: 1:16-cv-03530 Document #: 151-1
                                 143-1 Filed: 01/15/20
                                              11/01/19 Page 3 of 51 PageID #:1699
                                                                           #:1419




       F.     “Class Member” and “Settlement Class Member” mean a member of the

Class/Settlement Class.

       G.      “Class Notice,” “Class Settlement Notice,” and “Notice” means the notice

package, as approved in form and content by Class Counsel, Defendant and the Court, to be

separately submitted as Exhibit 1, to be provided to Settlement Class Members in accordance

with Section VII herein.

       H.     “Class Representatives” means Margery Newman—the plaintiff in this

Action—and Linda Morris, Kevin Morris, and Marsha Donaldson—the intervenors in this

Action, all of whose names will be submitted to the Court for consideration as adequate

representatives of the Class and to appear on behalf of and represent the Class in this Action

pursuant to Federal Rule of Civil Procedure 23.

       I.     “Court” means the United States District Court for the Northern District of

Illinois, Eastern Division, the Honorable Thomas M. Durkin presiding, Everett McKinley

Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, Illinois 60604.

       J.     “Defendant,” “Metropolitan Life Insurance Company,” and “MetLife” mean

Metropolitan Life Insurance Company, the Defendant in this Action.

       K.     “Defendant’s Counsel” means all of the following:

                      Sheldon Eisenberg
                      Drinker Biddle & Reath LLP
                      1800 Century Park East
                      Suite 1500
                      Los Angeles, CA 90067

                      Daniel J. Delaney
                      Drinker Biddle & Reath LLP
                      191 North Wacker Drive
                      Suite 3700
                      Chicago, IL 60606-1698




                                                  3
 Case: 1:16-cv-03530 Document #: 151-1
                                 143-1 Filed: 01/15/20
                                              11/01/19 Page 4 of 51 PageID #:1700
                                                                           #:1419




                       Stephen A. Serfass
                       Steven H. Brogan
                       Drinker Biddle & Reath LLP
                       One Logan Square
                       Suite 2000
                       Philadelphia, PA 19103-6996

       L.       “Effective Date” and “Effective Date of the Settlement” mean the date the

Settlement Agreement becomes Final.

       M.      “Final” means the Final Approval Order has been entered on the docket, and (a)

the time to appeal from such order has expired and no appeal has been timely filed; (b) if such an

appeal has been filed, it has been finally resolved and has resulted in an affirmation of the Final

Approval Order; or (c) the Court following the resolution of the appeal enters a further order or

orders approving settlement on the material terms set forth herein, and either no further appeal is

taken from such order(s) or any such appeal results in affirmation of such order(s).

       N.      “Final Order,” “Final Order and Judgment” and “Final Approval Order”

mean an order entered by the Court that: (i) certifies the Settlement Class pursuant to Federal

Rule of Civil Procedure 23(b)(2); (ii) finds that the Settlement Agreement is fair, reasonable, and

adequate, was entered into in good faith and without collusion, and approves and directs

consummation of this Agreement; (iii) dismisses Class Representatives’ claims pending before

the Court with prejudice and without costs, except as explicitly provided for in this Agreement;

(iv) approves the Class Release provided in Section V and orders that, as of the Effective Date,

the Released Claims will be released as to Releasees; (v) reserves exclusive jurisdiction over the

Settlement and this Agreement; and (vi) finds that, pursuant to Federal Rule of Civil Procedure

54(b), there is no just reason for delay of entry of final judgment with respect to the foregoing.

       O.       “Final Fairness Hearing” means the hearing before the Court at which the

Court considers: (1) whether this Settlement Agreement, including the Exhibits to this



                                                 4
 Case: 1:16-cv-03530 Document #: 151-1
                                 143-1 Filed: 01/15/20
                                              11/01/19 Page 5 of 51 PageID #:1701
                                                                           #:1419




Agreement, should be approved as fair, adequate, and reasonable; (2) whether a Final Order

should be entered; (3) whether the application of Class Counsel for payment of attorneys’ fees,

costs and expenses should be approved; (4) whether any application for payment of an incentive

award to the Class Representatives should be approved; and (5) any other matters addressed by

the Court.

       P.      “First Amended Complaint” means the amended Class Action Complaint filed

on June 29, 2016 in this Action.

       Q.      “Intervenors” means Linda Morris, Kevin Morris, and Marsha Donaldson, the

plaintiffs in Morris v. Metropolitan Life Insurance Company, Case Number 1:18-cv-03977-DLC

in the United States District Court for the Southern District of New York.

       R.      “Intervenors’ Counsel” means all of the following:

                      Jeffrey S. Goldenberg
                      Goldenberg Schneider, LPA
                      One West Fourth Street, 18th Floor
                      Cincinnati, OH 45202

                      Charles E. Schaffer
                      Levin Sedran & Berman, LLP
                      510 Walnut Street, Suite 500
                      Philadelphia, PA 19106

                      Gary E. Mason
                      Whitfield Bryson & Mason LLP
                      5101 Wisconsin Avenue NW, Suite 305
                      Washington, DC 20016

       S.      “Lead Counsel” means Class Counsel, including all of the following:

                      Robert R. Duncan
                      Duncan Law Group, LLC
                      161 N. Clark St., Suite 2550
                      Chicago, IL 60601




                                                5
 Case: 1:16-cv-03530 Document #: 151-1
                                 143-1 Filed: 01/15/20
                                              11/01/19 Page 6 of 51 PageID #:1702
                                                                           #:1419




                      Thomas C. Cronin
                      Cronin & Co., Ltd.
                      120 N. LaSalle St., 20th Floor
                      Chicago, IL 60602

                      Frank H. Tomlinson
                      Tomlinson Law, LLC
                      2100 1st Ave N, Suite 600
                      Birmingham, AL 35203

       T.      “Lapsed LTC Policies” means LTC Policies that lapsed within ninety (90) days

of Settlement Class Members’ receipt of notice of a post-age 65 premium increase on their LTC

Policies and which have not been re-instated as of the Effective Date.

       U.      “LTC Policy (ies)” means one or more long-term care insurance policies MetLife

issued to a Settlement Class Member with the Reduced-Pay at 65 Option and which is either still

in-force as of October 24, 2019, or which lapsed within ninety (90) days of their receipt of notice

of a premium increase after they had attained the age of 65.

       V.      “Mediator” means the Honorable James F. Holderman (Retired).

       W.      “Notice Program” means the plan outlined in Section VII(B)(2) herein.

       X.      “Parties” means Plaintiff (in her individual and representative capacities) as

represented by Class Counsel, Intervenors (in their individual and representative capacities), and

Defendant and, where applicable, their respective counsel.

       Y.      “Party” means Plaintiff, Defendant, or Intervenors.

       Z.      “Person” means an individual or entity, including corporations, unincorporated

associations, business trusts, estates, partnerships, joint ventures, and governments and

governmental organizations.

       AA.     “Plaintiff” and “Newman” mean Margery Newman, the Plaintiff in this Action

and whose name will be submitted to the Court for consideration as an adequate representative of




                                                6
 Case: 1:16-cv-03530 Document #: 151-1
                                 143-1 Filed: 01/15/20
                                              11/01/19 Page 7 of 51 PageID #:1703
                                                                           #:1419




the Class and to appear on behalf of and represent the Class in this Action pursuant to Federal

Rule of Civil Procedure 23.

       BB.     “Preliminary Approval Order” means an order of the Court preliminarily

approving the Settlement Agreement.

       CC.     “Reduced-Pay at 65 Option” means the incentive referenced in Paragraph 5 of

Plaintiff’s First Amended Complaint at Law and includes each and every product, premium

payment option and/or rider (e.g., “Reduced-Pay at 65 Option,” “Easy-pay Premium Option,”

and “Reduced Pay at 65 Rider”) MetLife sold in conjunction with any long-term care insurance

policies that gave purchasers a reduction in their premiums at age 65 (or their policy anniversary

after turning 65) in exchange for paying an increased premium before age 65.

       DD.      “Release” and “Class Release” mean the release and waiver as set forth in

Section V of this Settlement Agreement.

       EE.     “Released Claims” means any and all claims arising out of or related to the

“Reduced-Pay at 65 Option” and/or MetLife’s imposition of one or more post-age 65 premium

rate increases on Settlement Class Members. “Released Claims” include all claims that were or

could have been asserted in this Action, regardless of whether such claims are known or

unknown, filed or unfiled, asserted or as yet unasserted, existing or contingent.

       FF.      “Releasees” means Defendant and each of its past, present, and future parents

(including intermediate and ultimate parents), subsidiaries, affiliates, predecessors, successors,

assigns, and shareholders, and all of their respective past, present, and future officers, directors,

employees, general agents, agents, producers, brokers, solicitors, representatives, attorneys,

accountants, heirs, administrators, executors, insurers, co-insurers and re-insurers, and assigns of

any of the foregoing, including any persons or entities acting on behalf or at the direction of any




                                                 7
 Case: 1:16-cv-03530 Document #: 151-1
                                 143-1 Filed: 01/15/20
                                              11/01/19 Page 8 of 51 PageID #:1704
                                                                           #:1419




of them.

       GG.     “Releasor(s)” means (i) Class Representatives, (ii) any Settlement Class Member

who does not timely exclude themselves from the Class pursuant to Section IX herein, (iii)

anyone representing that Settlement Class Member or acting on her behalf or for her benefit, and

(iv) those Class Members’ administrators, agents, assigns, attorneys, heirs, executors,

predecessors, successors, and insurers.

       HH.     “Settlement” means the resolution of the Action by this Settlement Agreement.

       II.     “Settlement Administrator” means the Person Class Counsel and Defendant’s

Counsel mutually select to administer and/or help implement the Settlement Agreement’s terms.

Defendant will be responsible for all costs of Notice and Settlement administration.

       Capitalized terms used in this Settlement Agreement and Exhibits shall have the meaning

ascribed to them in this Settlement Agreement.

II.    BACKGROUND

       A.      Background of the Action

       1.      On March 23, 2016, Plaintiff filed a putative class action against MetLife on

behalf of herself and all others similarly situated, alleging that MetLife breached its contract with

her, committed multiple violations of the Illinois Consumer Fraud and Deceptive Business

Practices Act, 815 ILCS 505/1, et seq., and perpetrated a fraud all arising out of the sale of a

long-term care insurance policy.

       2.      In response to Plaintiff’s complaint, MetLife filed a Rule 12(b)(6) motion to

dismiss. The Court granted MetLife’s motion, dismissing all four counts, without prejudice.

Plaintiff sought leave to file an amended complaint, pursuant to the Court’s instruction, adding

allegations she believed cured the purported defects identified in the Court’s dismissal order.

Plaintiff’s motion was denied and her complaint dismissed with prejudice.


                                                 8
 Case: 1:16-cv-03530 Document #: 151-1
                                 143-1 Filed: 01/15/20
                                              11/01/19 Page 9 of 51 PageID #:1705
                                                                           #:1419




       3.      Plaintiff appealed the dismissal to the Seventh Circuit Court of Appeals. A panel

consisting of Justices Wood, Rovner and Easterbrook unanimously reversed the Court’s order,

on all four counts.

       4.      After the case was returned to the Court following the appeal, Plaintiff and

MetLife began discussing resolution on a nationwide basis. To fully appreciate the extent of

what all was to be resolved, Class Counsel requested certain information from MetLife to aid

their investigation and analysis. Class Counsel also gathered information from state insurance

departments and insurance industry professional organizations. Class Counsel further retained

economic and insurance experts to help analyze the information they obtained. Additionally,

Class Counsel has conducted confirmatory discovery relating to this Agreement.

       5.      As settlement discussions advanced, a nearly identical case was filed in the

United States District Court for the Southern District of New York (Morris v. Metropolitan Life

Insurance Company, Case No. 1:18-cv-03977-DLC). That matter was stayed pending the

outcome of this Action. Intervenors’ Counsel moved to intervene in this Action and were

ultimately granted leave to do so for settlement purposes only.

       6.      Once the Intervenors filed their appearances, the Parties continued to discuss

resolving the pending claims on a nationwide basis and participated in two settlement

conferences before Magistrate Judge Sheila Finnegan. During this time, the Parties also

exchanged informal discovery.

       7.      After the settlement conferences and hard-fought negotiations conducted at arm’s

length by experienced and able counsel failed to yield a settlement, the Parties participated in a

mediation with the Honorable James F. Holderman (Retired) and were finally able to reach a

settlement agreement.




                                                9
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 10 of 51 PageID #:1706
                                                                           #:1419




       B.      Opinions of Counsel

       1.      Class Counsel believe the claims in the Action have merit and are supported by

evidence. Class Counsel, however, recognize the risks and uncertainties of prosecuting any

action and the expense and length of proceedings necessary to prosecute the Action through trial

and appeals. Class Counsel is mindful of the age and circumstances of the Settlement Class

Members, which further argues for reasonable compromise. Class Counsel believe this

Settlement Agreement confers significant benefits to the Class Members. Based upon their

evaluations, and as a result of lengthy and difficult arm’s length negotiations with Defendant,

Class Counsel are satisfied that the terms and conditions of this Settlement Agreement are fair,

reasonable, adequate, and in the best interests of the Class Members.

       2.      Defendant believes the Action is completely without merit. Defendant has agreed

to enter into this Settlement Agreement solely to reduce further litigation expense and

inconvenience and to remove the distraction of burdensome and protracted litigation. Defendant

has denied and continues to deny each and every claim and contention alleged by Plaintiff.

Defendant has asserted and continues to assert many defenses to such claims and has expressly

denied and continues to deny any wrongdoing or legal liability arising out of the conduct alleged

in the Action. Defendant agrees not to oppose Plaintiff’s motion to certify a nationwide

settlement class only for settlement purposes and only under all of the terms and conditions of

this Settlement Agreement. This Settlement Agreement shall not be construed or deemed to be

evidence or an admission or concession by Defendant of any fault or liability for damages

whatsoever or that any other class certification is appropriate. Plaintiff and Class Counsel

acknowledge it would be a material breach of this Agreement if they seek to use this Settlement

Agreement for any other purpose, except to show the reasonableness of settlement benefits.




                                               10
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 11 of 51 PageID #:1707
                                                                           #:1419




Defendant recognizes, however, the risk, expense, and length of continued proceedings

necessary to defend the Action. Defendant desires to avoid protracted litigation with its valued

policyholders. Defendant has determined, therefore, that it is desirable that the Action and any

future actions arising from Defendant’s conduct as alleged in the Action be settled in the manner

and upon the terms and conditions set forth in this Settlement Agreement.

       3.      Accordingly, the Parties have reached this Agreement to resolve the causes of

action alleged in Plaintiff’s Third Amended Complaint. Defendant has agreed not to oppose

certification of the Settlement Class defined in this Agreement solely for the purposes of

effectuating this Agreement and subject to the conditions and terms of this Agreement.

III.   SETTLEMENT CLASS CERTIFICATION

       A.      Subject to Court approval, the following Settlement Class shall be certified for

settlement purposes only:

               All individuals who purchased from Metropolitan Life Insurance
               Company long-term care insurance policies with the Reduced-Pay
               at 65 Option, which are either still in-force as of October 24, 2019,
               or which lapsed within ninety (90) days of their receipt of notice of
               a premium increase after they had attained the age of 65.

       B.      The estates of deceased Settlement Class Members are eligible to receive the

refunds referenced in Section IV upon submission to MetLife of a death certificate. If a

Settlement Class Member entitled to a refund check is deceased, the Settlement Administrator

must send or cause to be sent, a check to the person(s) reasonably believed to be the person(s)

entitled thereto, and the Release in Section V of this Settlement Agreement will be effective as to

such Settlement Class Member, notwithstanding any failure to comply with laws relating to

probate or marital property.

       C.      The Settlement Class excludes all persons who elect to exclude themselves from

the Settlement Class.


                                                11
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 12 of 51 PageID #:1708
                                                                           #:1419




       D.      The Parties further agree that the class definition set forth in this Agreement can

be simplified for purposes of providing notice to the Settlement Class Members.

IV.    SETTLEMENT RELIEF

       A.      Beginning on the Effective Date, MetLife shall no longer collect any premiums

on the LTC Policies from any member of the Settlement Class who is, or becomes, age 65 or

older that is more than 50% of that person’s last pre-age 65 premium amount. For clarity, this

Subparagraph IV.A. shall not apply to the collection of premium that was or is increased above

50% of a Settlement Class Member’s last pre-age 65 premium amount due only to that person’s

request or election to increase benefit amounts pursuant to and available under the LTC Policy.

       B.      MetLife shall refund (by check issued by the Settlement Administrator payable to

the Settlement Class Member who paid the amount subject to the refund) 30% of all premiums

collected as of the Effective Date from the Settlement Class Members who were age 65 or older

that exceeded 50% of those members’ last pre-age 65 premium amount.

       C.      MetLife shall refund (by check issued by the Settlement Administrator payable to

the applicable Settlement Class Member) 30% of the “Calculated Premium Amount” (as defined

below) paid as of the Effective Date by those 185 members of the Settlement Class who either

reduced the term of their benefit period or reduced their daily benefit amount to mitigate the

impact of a premium increase after they had attained the age of 65. Calculated Premium Amount

is the amount of premium paid that was more than the decreased premium amount, if any, that

would have resulted, but for the post-age 65 premium increase, from the election to reduce their

benefit period and/or daily benefit amount.

       D.      The benefit period and daily benefit amount for the aforementioned 185

Settlement Class Members under their individual LTC Policy shall remain at the same levels

existing as of the Effective Date unless these members increase or decrease such periods and/or


                                               12
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 13 of 51 PageID #:1709
                                                                           #:1419




amounts after the Effective Date pursuant to and in accordance with the terms and conditions of

their LTC Policies.

        E.     MetLife shall refund (by check issued by the Settlement Administrator payable to

the Settlement Class Member who paid the amount subject to the refund) 30% of all premiums

paid to MetLife for LTC Lapsed Policies. The Lapsed LTC Policies shall remain lapsed unless

and until they are re-instated by MetLife pursuant to and in accordance with the terms and

conditions of those policies.

        F.     No interest is due or shall be payable on any of the refund amounts provided by

this Agreement. The Settlement Administrator shall send all such refund payments by United

States Mail to the applicable Settlement Class Members within sixty (60) days of the Effective

Date.

        G.     In the event that checks sent to Settlement Class Members are not cashed within

six (6) months of their mailing date, those checks will become null and void. In the event the

aggregate amount of the voided checks sent pursuant to Paragraphs IV B and C above exceeds

$15,000, those funds will be redistributed in equal amounts to the Settlement Class Members

who received and cashed checks that were sent pursuant to Paragraphs IV B and C. In the event

the aggregate amount of the voided checks sent pursuant to Paragraphs IV B and C above does

not exceed $15,000, then those funds will revert to and become the property of MetLife. In the

event the aggregate amount of the voided checks sent pursuant to Paragraphs IV E above

exceeds $1,400, those funds will be redistributed in equal amounts to the Settlement Class

Members who received and cashed their checks that were sent pursuant to Paragraphs IV E. In

the event the aggregate amount of the voided checks sent pursuant to Paragraphs IV E does not

exceed $1,400, then those funds will revert to and become the property of MetLife.




                                              13
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 14 of 51 PageID #:1710
                                                                           #:1419




       H.        Except as otherwise expressly provided for in this Agreement, nothing in this

Agreement shall change or modify any terms or conditions of the Settlement Class’ LTC

Policies.

V.     RELEASE PROVISIONS

      A.         In addition to the effect of any final judgment entered in accordance with this

Agreement, upon final approval of this Agreement, and for other valuable consideration as

described herein, Releasees shall be completely released, acquitted, and forever discharged from

any and all Released Claims (“Class Release”).

       B.        As of the Effective Date, and with the approval of the Court, all Releasors hereby

fully, finally, and forever release, waive, discharge, surrender, forego, give up, abandon, and

cancel any and all Released Claims against Releasees. As of the Effective Date, all Releasors

will be forever barred and enjoined from prosecuting any action against the Releasees asserting

any and/or all Released Claims.

      C.         Releasors expressly understand that Section 1542 of the California Civil Code

provides that:


       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
       CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
       TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
       THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD
       HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
       THE DEBTOR OR RELEASED PARTY.

Cal. Civ. Code § 1542. Releasors hereby agree (i) that the provisions of Section 1542 are hereby

knowingly and voluntarily waived and relinquished, and (ii) that the provisions of all similar

federal or state laws, rights, rules, or legal principles of any other jurisdiction, to the extent that

they are found to be applicable, are also hereby knowingly and voluntarily waived and

relinquished.


                                                  14
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 15 of 51 PageID #:1711
                                                                           #:1419




       D.      In connection with this Release, Plaintiff and the Class Members acknowledge

they are aware that they may hereafter discover claims presently unknown or unsuspected or

facts in addition to or different from those which they now know or believe to be true with

respect to the matters released. Nevertheless, it is the intention of Plaintiff and the Class

Members in executing this Release to fully, finally, and forever settle and release all such

matters, and all claims relating to such matters, which exists, hereafter may exist, or might have

existed whether or not previously or currently asserted in any action.

VI.    PRELIMINARY APPROVAL

       A.      As soon as practicable after execution of this Agreement, Plaintiff will apply to

the Court for an order that:

               1.       Preliminarily approves this Settlement Agreement as sufficiently fair and
                        reasonable to warrant sending notice to the Class;

               2.       Schedules a hearing for final approval of this Agreement by the Court;

               3.       Preliminarily certifies the Class, as amended and defined in this
                        Settlement Agreement, for settlement purposes, and designates Margery
                        Newman, Linda Morris, Kevin Morris and Marsha Donaldson as the
                        Class Representatives and Lead Counsel as Class Counsel;

               4.       Approves the notice methodology described in this Settlement Agreement
                        and the proposed Class Notice for mailing;

               5.       Finds that mailing of the Class Notice to the Settlement Class Members
                        and the other measures specified in Section VII are the only notice
                        required and that such notice satisfies the requirements of due process
                        and Federal Rule of Civil Procedure 23;

               6.       Sets deadlines for exclusions and objections to the Settlement Agreement;

               7.       Approves the retention of the Settlement Administrator; and

               8.       Preliminarily enjoins and stays, during the pendency of the settlement
                        proceedings contemplated by this Agreement, the commencement or
                        prosecution of this Action or any other action by any Settlement Class
                        Member (or anyone acting on his or her behalf) asserting Released
                        Claims against any of the Releasees.


                                                15
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 16 of 51 PageID #:1712
                                                                           #:1419




       B.      If the Court fails to preliminarily approve the proposed Settlement Agreement by

entering a Preliminary Approval Order materially similar to the proposed Preliminary Approval

Order attached hereto as Exhibit 2, any Party may terminate this Settlement Agreement, but only

after a conference is held with Class Counsel, Defendant’s Counsel, and the Mediator to attempt

to resolve any issue delaying or preventing the Court’s approval. Thereafter, if no such resolution

occurs, written notification of termination of this Settlement Agreement shall be provided to

Class Counsel and Defendant’s Counsel by the terminating Party.

VII.   CLASS NOTICE

       A.      Identification of Class Members

       1.      Within 14 days after the date the Court enters the Preliminary Approval Order—

with the Settlement Administrator’s assistance (if necessary)—MetLife will compile a list of

Class Members. The list shall include each Class Member’s name, current/last known mailing

address, date of birth, phone number and email address, if available.

       B.      Class Notice and the Notice Program

       1.      The Class Settlement Notice, which shall be substantially in the form of Exhibit 1

attached hereto, shall be used for the purpose of informing Settlement Class Members, prior to

the Final Fairness Hearing before the Court, that there is a pending settlement, and to further (i)

protect their rights regarding the Settlement; (ii) request exclusion from the Settlement Class and

the Settlement, if desired; (iii) object to any aspect of the Settlement, if desired; and (iv)

participate in the Final Fairness Hearing, if desired. Finally, the Notice shall make clear the

binding effect of the Settlement on all persons who do not timely request exclusion from the

Settlement Classes.




                                                16
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 17 of 51 PageID #:1713
                                                                           #:1419




       2.      The Notice Program will consist of the following: (i) the form of Class Notice as

agreed upon by Class Counsel and Defendant and approved by the Court; (ii) service of a notice

of the Proposed Settlement to the Attorney General of the United States and to the State

Insurance Commissioners and to any other state or federal official, if necessary, in accordance

with the Class Action Fairness Act, 28 U.S.C. § 1715; (iii) establishment of a national toll free

number and post office box by the Settlement Administrator; (iv) establishment of a settlement

website; and (v) mailing of the Class Notice to Class Members by first-class mail.

       3.      Subject to the requirements of the Preliminary Approval Order as set forth in

Section VI, Defendant shall send the Class Notice substantially in the form of Exhibit 1 by first-

class mail, postage prepaid, to each person who the Company has determined is a Settlement

Class Member. For owners of Lapsed LTC Policies, notice shall be made by first-class mail to

the last known addresses of the owners of those Lapsed LTC Policies as reflected in Defendant’s

records. Defendant shall also re-mail any Class Notices returned with a forwarding address.

       4.      The Class Notice shall be sent to Settlement Class Members within 30 days after

the date the Court enters the Preliminary Approval Order, or such other date as the Court may

set.

       5.      MetLife will pay for any and all costs associated with the Class Notice.

       C.      Right to Communicate with Settlement Class Members

       1.      Class Representatives and Class Counsel acknowledge and agree that MetLife

expressly reserves the right to and may communicate orally and in writing with, and to respond

to inquiries, from Class Members.




                                               17
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 18 of 51 PageID #:1714
                                                                           #:1419




VIII. RETENTION OF SETTLEMENT ADMINISTRATOR

       A.      Upon consultation with and approval of Lead Counsel (which approval shall not

be unreasonably withheld), MetLife shall implement the notice terms of the Settlement

Agreement at its own cost, to be coordinated with the Settlement Administrator mutually agreed

to by MetLife and Lead Counsel.

       B.      The Settlement Administrator may assist with various administrative tasks,

including, without limitation: (1) mailing or arranging for the mailing or other distribution of the

Class Notice to Class Members, and to appropriate federal and state officials, in accordance with

the Class Action Fairness Act, 28 U.S.C. § 1715; (2) handling returned mail not delivered to

Class Members; (3) making any additional mailings required under the terms of this Settlement

Agreement; (4) answering written inquiries from Class Members and forwarding such inquiries

to Lead Counsel or their designee(s); (5) receiving and maintaining on behalf of the Court any

Settlement Class Member correspondence regarding requests for exclusion; (6) responding to

Settlement Class Member inquiries concerning the Settlement Agreement; (7) staffing a

telephone number to respond to Settlement Class Member inquiries concerning the Settlement;

and (8) otherwise assisting Defendant with administration of the notice aspects of the Settlement

Agreement.

IX.    REQUESTS FOR EXCLUSION

       A.      Any Class Member who wishes to be excluded from the Class must mail or

deliver a written request for exclusion to Lead Counsel and MetLife at the addresses to be

provided in the Class Notice, postmarked by the date specified in the Class Notice, which will be

no later than 30 days before the Final Fairness Hearing, or as the Court otherwise may direct.

Either the Class Member, or a representative who has legal authority to sign for the Class

Member, must sign the written request for exclusion. Defendant shall make available a


                                                18
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 19 of 51 PageID #:1715
                                                                           #:1419




confidential list of all persons who requested exclusion to the Court at or before the Final

Fairness Hearing.

       B.      Any potential Class Member who does not file a timely written request for

exclusion as provided in this Section shall be bound by all subsequent proceedings, orders, and

judgments in this Action relating to the Settlement Agreement, even if such Class Member has

pending, or subsequently initiates, litigation, arbitration or any other proceeding against

Defendant relating to the claims released in this Action.

X.     OBJECTIONS TO THE SETTLEMENT

       A.      Settlement Class Members may object to this Settlement Agreement up to the date

ordered by the Court in the Preliminary Approval Order.

       B.      Any objection must be submitted in writing, must be filed with the Court, and

must be served by mail to Class Counsel and Defendant’s Counsel at the addresses set forth in

the Class Notice, postmarked no later than 30 days before the Final Fairness Hearing.

       C.      Class Members may object either on their own or through an attorney hired at

their own expense. If a Class Member hires an attorney to represent him or her at the Final

Fairness Hearing, he or she must do so at his or her own expense. No Class Member represented

by an attorney shall be deemed to have objected to the Settlement Agreement unless an objection

signed by the Class Member is also filed and served, postmarked no later than 30 days before the

Final Fairness Hearing.

       D.      Any objection regarding or related to the Settlement Agreement: (1) shall contain

a caption or title that identifies it as “Objection to Class Settlement in Newman v. Metropolitan

Life Insurance Company (No. 1:16-cv-03530)”; (2) shall contain information sufficient to

identify the objecting Class Member, including the objecting Class Member’s name, address,

telephone number, e-mail address, and the contact information for any attorney retained by the


                                                19
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 20 of 51 PageID #:1716
                                                                           #:1419




Class Member in connection with the objection; (3) shall contain a clear, concise, and detailed

statement of each objection the Class Member is making, the facts supporting each objection, the

legal basis on which each objection is based, and the relief the objecting Class Member is

requesting; (4) shall contain a statement of whether the objecting Class Member intends to

appear, either in person or through counsel, at the Final Fairness Hearing; (5) shall contain, if the

objecting Class Member objects through or intends to appear through counsel, the counsel’s

name, address, phone number, e-mail address, state bar(s) to which the counsel is admitted, any

points and authorities in support of the objecting Class Member’s objections upon which the

objecting Class Member will rely, and a list identifying all objections such counsel has filed to

class action settlements from January 1, 2009 to the present, the results of each objection,

including any Court opinions ruling on the objections, and any sanctions by a court in connection

with filing an objection; and (6) shall contain a list of and copies of all exhibits that the objecting

Class Member may seek to use at the Final Fairness Hearing. If the objecting Class Member

intends to request the Court allow the Class Member to call witnesses at the Final Fairness

Hearing, the objecting Class Member must provide a list of any such witnesses together with a

brief summary of each witness’s expected testimony no later than 30 days before the Final

Fairness Hearing. If an objecting party chooses to appear at the Final Fairness Hearing, then a

notice of intention to appear, either in person or through an attorney, must be filed and list the

name, address and telephone number of the attorney, if any, who will appear.

       E.      All Class Members who file objections must make themselves available for

deposition upon 10 days written notice. The deposition must be taken within 40 miles of the

objecting Class Member’s residence, unless the objecting Class Member and Parties agree to a

different location.




                                                  20
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 21 of 51 PageID #:1717
                                                                           #:1419




       F.      Any Class Member who fails to comply with the procedures for presenting

objections described above shall waive and forfeit any and all rights he or she may have to

appear separately and/or to object, and shall be bound by all the terms of this Settlement upon

final approval and by all proceedings, orders and judgments, including, but not limited to, the

Release and the Final Order and Judgment, in this Action.

       G.      Any Class Member who objects to the Settlement shall be entitled to all of the

benefits of the Settlement upon final approval, as long as the objecting Class Member complies

with all requirements of the Settlement applicable to Class Members.

XI.    ATTORNEYS’ FEES AND EXPENSES AND INCENTIVE AWARDS

       A.      After extensive negotiation, which did not commence until the Parties had

reached agreement on the substantive terms of the Settlement Agreement, the Parties agreed to

an award of all Attorneys’ Fees and Costs as follows: Lead Counsel will apply for attorneys’ fees

and costs together totaling no more than $5,000,000.00 in fees and $80,000.00 in costs all to be

paid by the Defendant within 21 days after the Effective Date.

       B.      Separate from the $80,000.00 in costs referenced in the preceding paragraph,

Defendant agrees to pay all costs and fees charged by JAMS and/or the Honorable James F.

Holderman (Retired) in connection with the Parties’ May 15, 2019 mediation.

       C.      Defendant agrees not to oppose Lead Counsel’s application for fees and costs;

provided, however, that Defendant shall not be responsible for the amount of any award on such

application in excess of $5,080,000. Defendant acknowledges that its agreement not to oppose

such application was made after the negotiation for the Settlement terms on behalf of the Class.

The Parties include this provision in part to avoid the costs and risks of litigation of this issue in

a separate proceeding before the Court. Lead Counsel’s application to the Court for an award of




                                                 21
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 22 of 51 PageID #:1718
                                                                           #:1419




attorneys’ fees and costs shall be made on or before the date of the Final Fairness Hearing and

considered at that time.

       D.      MetLife will issue a check for the Attorneys' Fees and Expenses awarded by the

Court to Duncan Law Group, LLC within 21 days of the Effective Date. Duncan Law Group,

LLC shall bear sole responsibility for allocating and distributing the award of Attorneys’ Fees

and Expenses among other Class Counsel and Intervenors’ Counsel. MetLife shall have no

liability whatsoever, and no responsibility of any kind, to any counsel or party with respect to the

award of Attorneys’ Fees and Expenses beyond the delivery of the above-referenced check to the

Duncan Law Group.

       E.      Neither Defendant nor the Releasees shall be liable for or obligated to pay any

fees, expenses, costs or disbursements to, or incur any expense on behalf of, any person, either

directly or indirectly, in connection with this Action, this Settlement Agreement, or the proposed

Settlement, other than the amount or amounts expressly provided for in this Settlement

Agreement.

       F.      Prior to or at the same time as Plaintiff seeks final approval of the Settlement

Agreement, Class Counsel shall petition the Court for a service award for Class Representatives.

Defendant shall not object to Class Representatives seeking awards not exceeding $20,000.00

total for their respective efforts on behalf of the Class. If authorized by the Court, payment of

such award will be made out by the Defendant within 21 days after the Effective Date.

XII.   FINAL FAIRNESS HEARING

       A.      The Parties will jointly request that the Court hold a Fairness Hearing 100 days

after the Court enters an Order preliminarily approving the Settlement or as soon thereafter as the

Court is available, but in no event less than 90 days from the date that proper and timely notice is

provided under 28 U.S.C. § 1715.


                                                22
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 23 of 51 PageID #:1719
                                                                           #:1419




       B.      At the Final Fairness Hearing, the Parties will request the Court to consider

whether the Settlement Class should be certified pursuant to Federal Rule of Civil Procedure 23

for settlement, and, if so, (1) consider any properly filed objections to the Settlement Agreement,

(2) determine whether the Settlement Agreement is fair, reasonable, and adequate, was entered

into in good faith and without collusion, and should be approved, and shall provide findings in

connection therewith, and (3) enter the Final Approval Order, including final approval of the

Settlement Class and the Settlement Agreement, an award of Attorneys’ Fees and expenses, and

an incentive award to the Class Representatives.

XIII. FINAL ORDER AND JUDGMENT APPROVING SETTLEMENT

       A.      Plaintiff and Defendant shall jointly seek entry of a Final Approval Order, the text

of which the Parties shall agree upon. The dismissal orders, motions or stipulation to implement

this Section shall, among other things, seek or provide for a dismissal with prejudice and waiving

any rights of appeal.

       B.      The Parties shall jointly submit to the Court a proposed order, the substance of

which will be agreed upon at a later date, that, without limitation:

               1.       Finally certifies the Settlement Class for settlement purposes only;

               2.       Finally approves this Settlement Agreement as being a fair, reasonable,
                        and adequate settlement for the Settlement Class Members, consistent and
                        in compliance with all applicable requirements of the Federal Rules of
                        Civil Procedure, the Class Action Fairness Act, the United States
                        Constitution (including the Due Process Clauses), the Rules of the Court,
                        and any other applicable law;

               3.       Dismisses all of the Settlement Class’s claims as set forth in the Third
                        Amended Complaint against MetLife in this litigation, with prejudice, and
                        without costs and fees except as explicitly provided for in this Settlement
                        Agreement;

               4.       Retains jurisdiction to enforce this Settlement Agreement;




                                                 23
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 24 of 51 PageID #:1720
                                                                           #:1419




               5.     Permanently bars and enjoins all Settlement Class Members who did not
                      timely and validly exclude themselves from the Settlement Class from
                      participating as class members in any lawsuit in any forum, or from
                      individually filing, intervening in, commencing, prosecuting, continuing
                      and/or litigating any lawsuit in any forum raising or arising out of a
                      Released Claim.

       C.      The provision referenced in Section XIII(B)(5) of this Settlement Agreement is

not intended to prevent or impede the enforcement of claims of entitlement to benefits under this

Settlement Agreement.

XIV. TERMINATION OF THIS SETTLEMENT AGREEMENT

       A.      This Settlement Agreement will terminate at the sole option and discretion of

Defendant or Plaintiff if: (1) the Court, or any appellate court(s), rejects, modifies or denies

approval of any portion of this Settlement Agreement or the proposed Settlement, including

without limitation the terms of relief, the provisions relating to notice, the definition of the

Settlement Class or the terms of the Release; or (2) the Court, or any appellate court(s), does not

enter or completely affirm, or alters or expands, any portion of the Final Order or Judgment

Approving Settlement, or the findings of fact or conclusions of law as proposed by Defendant’s

Counsel and Lead Counsel. The terminating Party must exercise the option to withdraw from and

terminate this Settlement Agreement, as provided in this Section, no later than 30 days after

receiving notice of the event prompting the termination.

       B.      Defendant may unilaterally withdraw from and terminate the Settlement

Agreement if any federal or state regulator, attorney general, or other official (1) submits a

formal objection in the Action with respect to any aspect or term of the Settlement Agreement, or

(2) threatens to institute or institutes any proceeding against Defendant arising out of or related

to this matter or the subjects at issue in this matter before entry by the Court of the Final Order




                                                24
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 25 of 51 PageID #:1721
                                                                           #:1419




and Judgment, or (3) requires any modification to the Settlement Agreement, including without

limitation any modification of the contemplated relief.

          C.   If an option to withdraw from and terminate this Settlement Agreement arises

under this Section, neither Defendant nor Plaintiff will be required for any reason or under any

circumstance to exercise that option.

          D.   In the event the Settlement Agreement is not approved or does not become final,

or is terminated consistent with this Settlement Agreement, the Parties, pleadings, and

proceedings will return to the status quo ante as if no settlement had been negotiated or entered

into, and the Parties will negotiate in good faith to establish a new schedule for the Litigation.

XV.       REPRESENTATIONS

          A.   The Parties agree that the Settlement Agreement provides fair, equitable and just

compensation for any given Settlement Class Member related to the Released Claims.

          B.   The Parties represent that they have obtained the requisite authority to enter this

Settlement Agreement in a manner that binds each Party to its terms.

          C.   The Parties shall use their best efforts to conclude the settlement and obtain the

Final Approval Order, including affirmatively supporting the settlement in the event of an

appeal.

          D.   Should the Parties be required to submit any information or documentation to the

Court to obtain preliminary approval, such information shall be, to the fullest extent permitted,

for review by the Court in camera only, to the extent that Newman and/or MetLife request that

information to remain confidential and the Court grants any such request.

          E.   The Parties specifically acknowledge, agree and admit that this Settlement

Agreement and its exhibits, along with all related drafts, motions, pleadings, conversations,




                                                 25
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 26 of 51 PageID #:1722
                                                                           #:1419




negotiations, correspondence, orders or other documents shall be considered a compromise

within the meaning of Federal Rule of Evidence 408, and any other equivalent or similar rule of

evidence of any state, and shall not (1) constitute, be construed, be offered, or received into

evidence as an admission of the validity of any claim or defense, or the truth of any fact alleged

or other allegation in the Litigation or in any other pending or subsequently filed action, or of

any wrongdoing, fault, violation of law, or liability of any kind on the part of any Party, or (2) be

used to establish a waiver of any defense or right, or to establish or contest jurisdiction or venue.

       F.      Each Party to this Settlement Agreement (for purposes of this subsection, the

"Acknowledging Party," and each Party to this Settlement Agreement other than the

Acknowledging Party, an "Other Party") acknowledge, agree and admit that: (1) no provision of

this Settlement Agreement, and no written communication or disclosure between or among the

Parties or their attorneys and other advisers, is or was intended to be, nor shall any such

communication or disclosure constitute or be construed or be relied upon as, tax advice; (2) the

Acknowledging Party (a) has relied exclusively upon his, her, or its own, independent legal and

tax advisers for advice (including tax advice) in connection with this Settlement Agreement,

(b) has not entered into this Settlement Agreement based upon the recommendation of any Other

Party or any attorney or advisor to any Other Party, and (c) is not entitled to rely upon any

communication or disclosure by any attorney or adviser to any Other Party to avoid any tax

penalty that may be imposed on the Acknowledging Party. The Parties also acknowledge, agree

and admit that (i) each Class Member who receives or negotiates a check pursuant to this

Settlement Agreement will assume such federal, state and/or local tax obligations or

consequences (including payment of all taxes and required reporting), if any, which arise from




                                                 26
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 27 of 51 PageID #:1723
                                                                           #:1419




such check; and (ii) Class Members will not seek any indemnification from any Party in regard

thereto.

           G.   The Parties also agree that this Settlement Agreement and its exhibits, along with

all related drafts, motions, pleadings, conversations, negotiations, correspondence, orders or

other documents entered in furtherance of this Settlement Agreement, and any acts in the

performance of this Settlement Agreement are not intended to establish grounds for certification

of any class involving any Settlement Class Member other than for certification of the Settlement

Class for settlement purposes.

           H.   The provisions of this Settlement Agreement, and any orders, pleadings or other

documents entered in furtherance of this Settlement Agreement, may be offered or received in

evidence solely (1) to enforce the terms and provisions hereof or thereof, (2) as may be

specifically authorized by a court of competent jurisdiction after an adversary hearing upon

application of a Party hereto, (3) in order to establish payment, or an affirmative defense of

preclusion or bar in a subsequent case, (4) in connection with any motion to enjoin, stay or

dismiss any other action, or (5) to obtain Court approval of the Settlement Agreement.

           I.   This Agreement shall be deemed executed as of the date that the last Party

signatory signs the agreement. This Agreement shall fully supersede any previous agreement

entered into by the Parties.

XVI. MISCELLANEOUS

           A.   Entire Agreement. The Settlement Agreement contains the entire agreement

between the Parties with respect to the subject matter hereof and, except as specifically set forth

herein or therein, supersedes and cancels all previous agreements, negotiations, and

commitments in writings between the Parties hereto with respect to the subject matter hereof.

This Settlement Agreement may not be changed or modified in any manner unless in writing and


                                                27
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 28 of 51 PageID #:1724
                                                                           #:1419




signed by Class Counsel and Defendant’s Counsel. The terms of this Settlement Agreement may

be amended by agreement of the Parties and with approval of the Court without further notice to

the Class, if such changes are consistent with the Preliminary Approval Order and do not limit

the rights of the Settlement Class Members.

        B.     Counterparts. This Agreement may be executed in counterparts, in which case

the various counterparts shall be said to constitute one instrument for all purposes. The several

signature pages may be collected and annexed to one or more documents to form a complete

counterpart. Photocopies or facsimiles of executed copies of this Agreement may be treated as

originals.

        C.     Binding on Successors and Assigns. This Settlement Agreement shall be binding

on all successors and assigns of the Parties.

        D.     Notice to Counsel. Anytime that notice to or delivery of any document to

Defendant’s Counsel or Class Counsel is required as set forth in this Agreement, such notice

and/or documentation shall be mailed to Defendant’s Counsel at the addresses listed in Section

I(K) (“Defendant’s Counsel” definition) of this Agreement, and to Class Counsel at the address

listed in Section I(D) (“Class Counsel” definition) of this Agreement, unless otherwise

specified.

        E.     Cooperation. The Parties represent and acknowledge that each intends to

implement the Settlement. The Parties shall, in good faith, cooperate and assist with and

undertake all reasonable actions and steps in order to accomplish all required events on the

schedule set by the Court, and shall use their best efforts to implement all terms and conditions

of the Settlement Agreement.

                          [SIGNATURES ON PAGE TO FOLLOW]



                                                28
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 29 of 51 PageID #:1725
                                                                           #:1419
  Case: 1:16-cv-03530 Document #: 151-1
                                  143-1 Filed: 01/15/20
                                               11/01/19 Page 30 of 51 PageID #:1726
                                                                             #:1419




Agreed to this 29th day of October. 2019



Robert R. Duncan
One of the Attorneys for Plaintiff and the   One of the Attorneys for Defendant
proposed Settlement Class

Duncan Law Group, LLC                        Drinker Biddle & Reath LLP
161 orth Clark Street                        One Logan Square, Ste. 2000
Suite 2550                                   Philadelphia, PA 19103
Chicago, IL 60601                            T: 215.988.3380
T: 312.202.3283                              F: 215.988.2757
F: 312.202.3284                              E: steven.brogan dbr.com
E: n-d@duncanlawgroup .com



One of the Attorneys for Inten-venors

Goldenberg Schneider, LPA
One West Fourth Street
18th Floor
Cincinnati, OH 45202
T: 513.345.8297
F: 513.345.8294
E: jgoldenberg@ gs-legal.com




                                             29
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 31 of 51 PageID #:1727
                                                                           #:1419
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 32 of 51 PageID #:1728
                                                                           #:1419



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MARGERY NEWMAN, and all others                   ) Case No. 1:16-cv-03530
 similarly situated,                              )
                                                  )
                              Plaintiff,
                                                  ) Hon. Thomas M. Durkin
        v.                                        )
                                                  )
 METROPOLITAN LIFE INSURANCE                      )
 COMPANY,                                         )
                                                  )
                              Defendants.         )
                                                  )


      NOTICE OF PENDING CLASS ACTION, PROPOSED SETTLEMENT, AND
                    SETTLEMENT FAIRNESS HEARING

To:    ALL INDIVIDUALS WHO PURCHASED A LONG TERM CARE INSURANCE
       POLICY FROM METROPOLITAN LIFE INSURANCE COMPANY WITH THE
       “REDUCED-PAY AT AGE 65” OPTION.

       A Court authorized this Notice. This is not a solicitation from a lawyer.

       * On March 23, 2016, Plaintiff Margery Newman filed a purported class action lawsuit

against Metropolitan Life Insurance Company (“MetLife”) alleging, among other things, that

MetLife improperly increased the premiums on long term care (“LTC”) policies owned by

individuals, after they had turned 65, who had purchased the “Reduced-Pay at 65” Option offered

with their LTC policies.

       * Ms. Newman and MetLife agreed to settle the lawsuit both (i) for persons in the class

who were subjected to one of more post-age 65 premium rate increases and (ii) for persons in the

class who are potentially subject to, but who have not yet received, a post-age 65 premium

increase. The Court has preliminarily approved the settlement.

       * If you are a member of the settlement class, you could receive money and other benefits

from the settlement.


                                            1
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 33 of 51 PageID #:1729
                                                                           #:1419




       * The Court has scheduled a final hearing on this proposed settlement on _____, 2019 (the

“Fairness Hearing”).

       *   Your    legal   rights   are   affected    whether    you    act   or   do    not   act.

       *    Read this Notice carefully.


           YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:

DO NOTHING                       If you do nothing, you will automatically (i) receive any
                                 payments and/or benefits due to you if the Court approves the
                                 settlement and (ii) give up your right to file your own lawsuit or
                                 participate in any other lawsuit against MetLife concerning the
                                 legal claims being released in the Settlement.

ASK TO BE EXCLUDED               If you timely exclude yourself from the Settlement, you cannot
                                 object, you cannot appear in Court at the Fairness Hearing, and
                                 you may not receive any money or other benefits from the
                                 Settlement. This is the only option that allows you to participate
                                 in another lawsuit against MetLife concerning the claims being
                                 released in the Settlement.

FILE OBJECTION                   File with the Clerk of Court your written concerns or objections
                                 to all or any part of the Settlement, but only if you do not
                                 request to exclude yourself from the Settlement.


GO TO A HEARING                  You may ask to speak in Court about the Settlement at the
                                 Fairness Hearing, but only if you do not request to exclude
                                 yourself from the Settlement.




•      Your rights and options – and the deadlines to exercise them – are explained in this Notice.

•      The Court presiding over this case must decide whether to approve the Settlement.
       Payments will be made and benefits will be received only if the Court approves the
       Settlement at or after the Fairness Hearing and, if there are any appeals, after appeals are
       resolved. Please be patient.

•      The Court has made no decision regarding the merits of this case.




                                                2
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 34 of 51 PageID #:1730
                                                                           #:1419




                            WHAT THIS NOTICE CONTAINS

     BASIC INFORMATION
     1.     Why did I receive this notice?
     2.     What is this lawsuit about?
     3.     Why is this a class action?
     4      Why is there a settlement?

     WHO IS IN THE SETTLEMENT
     5.     How do I know if I am part of the Settlement?
     6.     I’m still not sure if I am included.

     THE SETTLEMENT BENEFITS – WHAT YOU GET
     7.     What does the Settlement provide?
     8.     How much will my payment be in the Settlement?


     YOU DO NOT HAVE TO SUBMIT A CLAIM FORM TO OBTAIN PAYMENT
     9.     How can I receive a payment in the Settlement?
     10.    When will I receive my payment in the Settlement?
     11.    What am I giving up to receive a payment in the Settlement?


     EXCLUDING YOURSELF FROM THE SETTLEMENT
     12.    How do I exclude myself from the Settlement?
     13.    If I do not exclude myself from the Settlement, can I sue the Defendants for the
            same thing later?
     14.    If I exclude myself from the Settlement, can I receive money from the Settlement?


     THE LAWYERS REPRESENTING YOU
     15.    Do I have a lawyer in the Class Action?
     16.    How will the lawyers be paid?


     IF YOU DO NOTHING
     17.    What happens if I do nothing at all?

     OBJECTING TO THE SETTLEMENT
     18.    How do I notify the Court that I do not like the Settlement, the Plan of Allocation,


                                               3
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 35 of 51 PageID #:1731
                                                                           #:1419




               or the requests for attorneys’ fees and reimbursement of expenses?


       THE COURT'S FINAL HEARING
       19.     When and where will the Court decide whether to approve the settlement and the
               requested attorneys’ fees and expenses?
       20.     Do I have to come to the hearing?
       21.     May I speak at the hearing?


       GETTING MORE INFORMATION
       22.     Are there more details about the Settlement?



                                     BASIC INFORMATION

       1.      WHY DID I RECEIVE THIS NOTICE PACKAGE?

      MetLife’s records indicate that you purchased an LTC policy from MetLife with the
“Reduced-Pay at 65” Option.

        The Court ordered that this Notice be sent to you because you have a right to know about
the proposed Settlement, and about your options regarding the Settlement, before the Court decides
whether to approve the Settlement.

        This Notice explains the lawsuit, the Settlement, your legal rights, what benefits are or may
be available to you, who is eligible for them, and how to get them.

         The Court in charge of the case is the United States District Court for the Northern District
of Illinois, and the case is known as Newman v. Metropolitan Life Insurance Company, Case No.
1:16-cv-03530, pending before the Honorable Thomas M. Durkin. Margery Newman, the person
who filed the lawsuit is called the Plaintiff and MetLife is the Defendant.

       2.      WHAT IS THIS LAWSUIT ABOUT?

        On March 23, 2016, Plaintiff Margery Newman filed a lawsuit, on behalf of herself and
all others similarly situated, alleging that MetLife breached its contract with her and engaged in
other misconduct by selling her an LTC policy with a “Reduced-Pay at 65” Option and
increasing her premium after Ms. Newman reached age 65. MetLife believes the terms of the
LTC policy allow for premium rate increases after the age of 65. MetLife filed a motion to
dismiss the lawsuit, which the District Court granted. However, the Seventh Circuit Court of
Appeals reversed the dismissal of the lawsuit, finding that the language of the LTC Policy and
the “Reduced-Pay at 65” Option might be interpreted in either Ms. Newman or MetLife’s favor
and that the case could not be dismissed at the pleading stage.



                                                  4
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 36 of 51 PageID #:1732
                                                                           #:1419




       3.      WHY IS THIS A CLASS ACTION?

         In a class action, one or more people, called Class Representatives (in this case Plaintiff
Margery Newman) make claims in a lawsuit on behalf of themselves and other people with similar
claims. All these people are called Class Members or, where, as here, there is a settlement, the
Settlement Class. One court resolves all the issues in connection with the lawsuit. Once the class
is certified, the court is empowered to resolve all issues on behalf of all Class Members, except for
those members of the class, if any, who specifically exercise their right to exclude themselves from
the Settlement Class.

       On __, 2019, the Court preliminarily approved the settlement and certified a Settlement
Class consisting of all persons who purchased an LTC policy from MetLife with the “Reduced-
Pay at 65” Option. In addition, the Court appointed Robert Duncan of the Duncan Law Group
LLC, Thomas C. Cronin of Cronin & Co., LTD, and Frank H. Tomlinson of Tomlinson Law, LLC
as counsel for the Settlement Class (“Class Counsel”).

       All persons who do not timely exclude themselves from the Class will be bound by the
proposed Settlement and its accompanying Release if the Court finally approves the Settlement.

       4.      WHY IS THERE A SETTLEMENT?

        The Court has not decided in favor of Plaintiff or MetLife. Instead, both sides agreed to a
settlement. The case was settled because Class Counsel and Ms. Newman believe the amount of
the Settlement is fair and reasonable in light of the strength of the claims, MetLife’s defenses, and
other factors relating to the costs and risks associated with further litigation.

        Because MetLife disagrees with the allegations made by Plaintiff in the lawsuit, Plaintiff
and Class Counsel believe that the Settlement is in the best interest of the Class because it provides
substantial benefits to the Class, including a complete freeze on any future premium rate increases
for everyone in the Class after the age of 65.

        The Settlement is not evidence, or a concession on the part of MetLife, that MetLife acted
improperly. Instead, MetLife desires that the claims against it be dismissed on the terms set forth
in the Settlement Agreement to avoid further expense and protracted litigation, taking into account
the uncertainty and risks inherent in any litigation.

                                WHO IS IN THE SETTLEMENT

        To see if you will receive money from the Settlement, you first have to determine if you
are a Class Member and if you qualify for a cash refund.

       5.      HOW DO I KNOW IF I AM PART OF THE SETTLEMENT?

       The Settlement Class includes all persons who purchased an LTC policy from MetLife
with the “Reduced-Pay at 65” Option.

       Excluded from the Settlement Class are persons who exclude themselves by filing a request


                                                  5
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 37 of 51 PageID #:1733
                                                                           #:1419




for exclusion in accordance with the requirements set forth in this Notice as described in Question
12 below.

       6.      I’M STILL NOT SURE IF I AM INCLUDED.

      If you are still not sure whether you are included, you can ask for free help. You can call
Rust Consulting (the “Settlement Administrator”) at 1-800-xxx-xxxx or visit
www.[INSERTDOMAINNAME].com. Please do not call the Court.

                     THE SETTLEMENT BENEFITS – WHAT YOU GET

       7.      WHAT DOES THE SETTLEMENT PROVIDE?

        The Settlement will result in cash refunds totally approximately $1,300,000 to: (i) Class
Members who have already been subjected to a premium rate increase after they turned 65; (ii)
Class Members who reduced the amount of their coverage in order to avoid a premium rate
increase after they had turned 65; and (iii) Class members who had LTC policies that lapsed within
90 days of a post-age 65 premium increase. In addition, MetLife has agreed not to increase
premiums on any Class Member in the future who is or becomes 65 or older after such person
reaches age 65. For those Class Members who were already subject to one or more post-age 65
premium increase, MetLife has agreed not to collect any premium amounts above 50% of each
such Class Member’s last pre-age 65 premium amount. The Settlement also includes MetLife’s
payment of attorneys’ fees as approved by the Court up to $5,000,000, the reimbursement of
certain expenses not to exceed $80,000 incurred by Class Counsel, incentive awards not to exceed
$20,000 in total to Plaintiff and other parties, and the costs of the administration of the Settlement.

       8.      HOW MUCH WILL MY CASH PAYMENT BE IN THE SETTLEMENT?

       PLEASE NOTE: Not everyone in the Settlement Class will receive a cash payment.

        You will only receive a cash payment if you (i) have already been subjected to a premium
rate increase after you turned 65, (ii) reduced the amount of your benefits in order to avoid a
premium rate increase after you turned 65, or (iii) had an LTC policy that lapsed within 90 days
of a post-age 65 premium rate increase.

        If you were subjected to and paid a premium rate increase after you turned 65, you will
receive a refund equal to 30% of the increased post-age 65 premium amounts collected from you
by MetLife. If you reduced the amount of your benefits in order to avoid a premium rate increase
after you had turned 65, you will continue to maintain your reduced benefit amount, but will
receive a refund equal to 30% of the amount by which your post-age 65 premium reflects an
overcharge given your reduced benefit amount. If your policy lapsed within 90 days of a post-age
65 premium rate increase to which you were subject, you will receive a refund of 30% of all
premiums you had paid to MetLife for your LTC policy.

       If you exclude yourself from the Class, you are not entitled to receive any cash refund or
any freeze on increases on your post-age 65 premiums.



                                                  6
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 38 of 51 PageID #:1734
                                                                           #:1419




       Refund payments will be made only after the Court has finally approved the Settlement.

       YOU DO NOT HAVE TO SUBMIT A CLAIM FORM TO OBTAIN PAYMENT

       9.      HOW CAN I RECEIVE A PAYMENT IN THE SETTLEMENT?

       To qualify for payment of one of the 30% refunds described above, YOU NEED NOT DO
ANYTHING IN ORDER TO OBTAIN PAYMENT. Such payment will be made automatically
by MetLife if the Court approves this Settlement. However, if you exclude yourself from the
Settlement Class, you will not be entitled to any refund payment.

       10.     WHEN WILL I RECEIVE MY PAYMENT?

         The Court will hold a hearing on _______________, 2019, to decide whether to approve
the Settlement. If the Court approves the Settlement, there may be appeals. It is uncertain when
these appeals, if any, will be resolved, and resolving them can take time, perhaps more than a year.
Even if no appeals are filed, it may take several months for the Settlement Administrator to process
all of the payments.

       11.     WHAT AM I GIVING UP TO RECEIVE A PAYMENT IN THE
               SETTLEMENT?

         As a Class Member, you will be giving up certain rights that you currently have if the Court
approves the Settlement. Unless you timely exclude yourself from the Class by the [30 days prior
to the Fairness Hearing] _______________, 2019 deadline, you are a Member of the Class and
will be bound by the Releases of claims against MetLife. That means that you cannot sue, continue
to sue, or be part of any other lawsuit against MetLife about the Plaintiff’s Released Claims in this
case. It also means that all of the Court’s orders will apply to you and legally bind you and you
will release your claims in this case against MetLife. The terms of the Plaintiffs’ Released Claims
are set forth below:

       In addition to the effect of any final judgment entered in accordance with this
       Agreement, upon final approval of this Agreement, and for other valuable
       consideration as described herein, Releasees shall be completely released,
       acquitted, and forever discharged from any and all Released Claims (“Class
       Release”).

       As of the Effective Date, and with the approval of the Court, all Releasors hereby
       fully, finally, and forever release, waive, discharge, surrender, forego, give up,
       abandon, and cancel any and all Released Claims against Releasees. As of the
       Effective Date, all Releasors will be forever barred and enjoined from prosecuting
       any action against the Releasees asserting any and/or all Released Claims.

       Releasors expressly understand that Section 1542 of the California Civil Code
       provides that:




                                                 7
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 39 of 51 PageID #:1735
                                                                           #:1419




               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               THAT THE CREDITOR OR RELEASING PARTY DOES
               NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
               FAVOR AT THE TIME OF EXECUTING THE RELEASE
               AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
               MATERIALLY AFFECTED HIS OR HER SETTLEMENT
               WITH THE DEBTOR OR RELEASED PARTY.

       Cal. Civ. Code § 1542. Releasors hereby agree (i) that the provisions of Section
       1542 are hereby knowingly and voluntarily waived and relinquished, and (ii) that
       the provisions of all similar federal or state laws, rights, rules, or legal principles of
       any other jurisdiction, to the extent that they are found to be applicable, are also
       hereby knowingly and voluntarily waived and relinquished.

       In connection with this Release, Plaintiff and the Class Members acknowledge they
       are aware that they may hereafter discover claims presently unknown or
       unsuspected or facts in addition to or different from those which they now know or
       believe to be true with respect to the matters released. Nevertheless, it is the
       intention of Plaintiff and the Class Members in executing this Release to fully,
       finally, and forever settle and release all such matters, and all claims relating to
       such matters, which exists, hereafter may exist, or might have existed whether or
       not previously or currently asserted in any action.

        Note: If you object, but the Court approves the Settlement, you will be bound by the terms
of the Settlement in the same way as Members of the Settlement Class who do not object.

                   EXCLUDING YOURSELF FROM THE SETTLEMENT

       If you do not want a payment or the premium rate freeze provided by the Settlement, but
you want to keep the right to sue or continue to sue MetLife for the claims that are being released,
then you must take steps to remove yourself from the Class. This is called excluding yourself, or
is sometimes referred to as opting out of the Class.

       12.     HOW DO I EXCLUDE MYSELF FROM THE SETTLEMENT?

       To exclude yourself from the Class, you must send a letter by mail clearly stating that you
want to be excluded from the Settlement Class in Newman v. Metropolitan Life Insurance
Company, Case No. 1:16-cv-03530, pending before the Honorable Thomas M. Durkin. You must
include your name, address, telephone number, your signature, and your LTC Policy Number.
You must mail your exclusion request such that it is postmarked no later than [30 days prior to the
Fairness Hearing] _______________, 2019 to:

     Settlement Administrator:

     Rust Consulting
     625 Marquette Avenue S., Suite 900
     Minneapolis, MN 55402


                                                   8
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 40 of 51 PageID #:1736
                                                                           #:1419




        You cannot exclude yourself on the phone or by e-mail. If you ask to be excluded, you are
not eligible to receive any settlement payment or other benefits, and you cannot object to the
Settlement. You will not be legally bound by anything that happens with the Settlement.

       13.     IF I DO NOT EXCLUDE MYSELF FROM THE SETTLEMENT, CAN I SUE
               METLIFE FOR THE SAME THING LATER?

       No. Unless you exclude yourself from the Class, you give up any right to sue MetLife for
the Released Claims in the Settlement. If you have a pending lawsuit against MetLife, speak to
your lawyer in that case immediately. Remember, the exclusion deadline is [30 days prior to the
Fairness Hearing] _______________, 2019.

       14.     IF I EXCLUDE MYSELF FROM THE SETTLEMENT, CAN I RECEIVE
               MONEY FROM THE SETTLEMENT?

       No. You are not entitled to any money or benefits provided by the Settlement if you
exclude yourself from the Class.

                                THE LAWYERS REPRESENTING YOU

       15.     DO I HAVE A LAWYER IN THE CLASS ACTION?

      The court appointed the law firms of Duncan Law Group, LLC, Cronin & Co., LTD, and
Tomlinson Law, LLC to represent you and other Class Members. These lawyers are called Class
Counsel. You will not be personally liable for the fees and expenses incurred by these lawyers. If
you want to be represented by your own lawyer, you may hire one at your own expense.

                              FURTHER NOTICE PROVISIONS

       16.     HOW WILL THE LAWYERS BE PAID?

        Class Counsel will ask the Court for attorneys’ fees not to exceed $5,000,000. MetLife
shall pay such sums for attorneys’ fees and expenses as may be approved by the Court. Class
Members are not personally liable for any such fees or expenses.

        The attorneys’ fees and expenses requested will be the only payment to Class Counsel for
their efforts in achieving this Settlement and for their risk in undertaking this representation on a
wholly contingent basis. Since the case began in 2016, Counsel has conducted all of the
investigation, briefing and motions practice necessary to prepare the case for trial. To date,
Counsel has not been paid for their services, nor reimbursed their expenses. Class Counsel has
expended more than ____ hours of attorney time in prosecuting the Class’ claims and will ask the
Court for certain expenses incurred in prosecuting the Litigation to be paid by MetLife in an
amount not to exceed $80,000.

        Class Counsel shall file a formal motion with the Court for approval of the Settlement and
their request for attorneys’ fees and reimbursement of expenses not later than 30 days prior to the


                                                 9
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 41 of 51 PageID #:1737
                                                                           #:1419




Fairness Hearing.


                                      IF YOU DO NOTHING

       17.     WHAT HAPPENS IF I DO NOTHING AT ALL?

        If you do nothing, you will become part of the Settlement Class and automatically (i)
receive any payments and/or benefits due to you if the Court approves the settlement and (ii) give
up your right to file your own lawsuit or participate in any other lawsuit against MetLife
concerning the legal claims being released in the Settlement.


                             OBJECTING TO THE SETTLEMENT

       You can tell the Court that you do not agree with the Settlement or some part of it.

       18.     HOW DO I NOTIFY THE COURT THAT I DO NOT LIKE THE
               SETTLEMENT, THE PLAN OF ALLOCATION, OR THE REQUESTS
               FOR ATTORNEYS’ FEES AND REIMBURSEMENT OF EXPENSES?

        If you are a Class Member and do not request to exclude yourself from the Settlement, you
can object to the Settlement if you do not like any part of it and can show good cause why the
Settlement should not be approved as fair, just, reasonable, and adequate or why a judgment should
not be entered in this case as provided for in the Settlement Agreement, or why attorneys’ fees and
expenses should not be provided to Class Counsel.

         However, in order to object, you must send a letter saying that you are a Class Member and
that you object to the Settlement, and stating the reasons why you object. You must also include
information concerning your Policy Number and the date of its purchase. Your letter shall: (1)
include the name of the case: Newman v. Metropolitan Life Insurance Company, Case No. 1:16-
cv-03530, pending before the Honorable Thomas M. Durkin; (2) contain a title that identifies it as
“Objection to Class Settlement in Newman v. Metropolitan Life Insurance Company (No. 1:16-
cv-03530)”; (3) contain information sufficient to identify the objecting Class Member, including
the objecting Class Member’s name, address, telephone number, e-mail address, and the contact
information for any attorney retained by the Class Member in connection with the objection; (4)
contain a clear, concise, and detailed statement of each objection the Class Member is making, the
facts supporting each objection, the legal basis on which each objection is based, and the relief the
objecting Class Member is requesting; (5) contain a statement of whether the objecting Class
Member intends to appear, either in person or through counsel, at the Final Fairness Hearing; (6)
contain, if the objecting Class Member objects through or intends to appear through counsel, the
counsel’s name, address, phone number, e-mail address, state bar(s) to which the counsel is
admitted, any points and authorities in support of the objecting Class Member’s objections upon
which the objecting Class Member will rely, and a list identifying all objections such counsel has
filed to class action settlements from January 1, 2009 to the present, the results of each objection,
including any Court opinions ruling on the objections, and any sanctions by a court in connection
with filing an objection; and (7) contain a list of and copies of all exhibits that the objecting Class


                                                  10
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 42 of 51 PageID #:1738
                                                                           #:1419




Member may seek to use at the Final Fairness Hearing. If the objecting Class Member intends to
request the Court allow the Class Member to call witnesses at the Final Fairness Hearing, the
objecting Class Member must also provide a list of any such witnesses together with a brief
summary of each witness’s expected testimony.

        If an objecting party chooses to appear at the Final Fairness Hearing, then a signed notice
of intention to appear, either in person or through an attorney, must be filed and list the name,
address, LTC Policy number and the date it was purchased and telephone number of the attorney,
if any, who will appear. The notice of intention to appear must be filed no later than [30 days prior
to the Fairness Hearing], _______________, 2019

      All Class Members who file objections must make themselves available for deposition
upon 10 days written notice. The deposition must be taken within 40 miles of the objecting Class
Member’s residence, unless the objecting Class Member and Parties agree to a different location.

         In order for your objection to be considered, you must mail the objection postmarked no
later than [30 days prior to the Fairness Hearing], _______________, 2019, to the Court, the Class
Counsel Designee and MetLife’s Counsel (the appropriate addresses are listed below).


     Court:

     Clerk of the Court
     United States Courthouse
     219 South Dearborn Street
     Courtroom 1441
     Chicago, IL 60604

     Class Counsel Designee:

     Robert R. Duncan
     Duncan Law Group, LLC
     161 North Clark Street
     Suite 2550
     Chicago, IL 60601

     MetLife’s Counsel:

     Sheldon Eisenberg, Esq.
     Drinker Biddle & Reath LLP
     1800 Century Park East, Suite 1500
     Los Angeles, CA 90067


        Please note that the motion in support of the final approval of the Settlement and the request
for attorneys’ fees will be filed no later than [30 days prior to the Fairness Hearing],



                                                 11
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 43 of 51 PageID #:1739
                                                                           #:1419




_______________, 201_, and they will be available from Class Counsel and the Court and the
Settlement Administrator.

                             THE COURT’S FAIRNESS HEARING

        The Court will hold a hearing to decide whether to approve the Settlement and award
attorneys’ fees and expenses. This is called the Fairness Hearing.

       19.     WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO
               APPROVE THE SETTLEMENT AND THE REQUESTED ATTORNEYS’
               FEES AND EXPENSES?

        The Fairness Hearing will be on _______________, 2019, at __:___ _.m., at the United
States District Court for the Northern District of Illinois, United States Courthouse, 219 South
Dearborn Street, Courtroom 1441, Chicago, Illinois, with the Honorable Thomas M. Durkin
presiding. At this hearing, the Court will consider whether the Settlement is fair, reasonable and
adequate and in the best interests of the Class, whether the Class should be certified for Settlement
purposes and whether Class Counsel’s request for an award for attorneys’ fees and expenses should
be granted. If there are written objections to the Settlement, the Court will consider them at this
hearing. The Court may also permit people to speak who have properly asked in writing by the
appropriate deadline. See Question 21 below. The Fairness Hearing may be continued for good
cause by the Court without further notice to the Settlement Class.

       20.     DO I HAVE TO COME TO THE HEARING?

        No. Class Counsel will answer questions the Court may have but you are welcome to come
at your own expense. If you send an objection, you do not have to come to court to talk about it.
As long as you mailed your written objection on time, the Court will consider it. You may also
pay your own lawyer to attend, but it is not necessary.

       21.     MAY I SPEAK AT THE FAIRNESS HEARING?

        You may ask the Court for permission to speak at the Fairness Hearing. To do so, you
must send a letter stating that you are a Class Member and have not requested to exclude yourself
from the Settlement, that it is your intention to appear in person at the Fairness Hearing, that you
object to the Settlement in Newman v. Metropolitan Life Insurance Company., Case No. 1:16-cv-
03530, pending before the Honorable Thomas M. Durkin, and the reasons why you object and all
other information listed in Question 18.

       If you are seeking to speak at the Fairness Hearing, be sure to include your name, address,
telephone number, your signature, your LTC Policy number, and the date it was purchased. Your
notice of intention to appear must be postmarked no later than [30 days prior to the Fairness
Hearing], _______________, 2019. Your notice must be sent to the Court, and all Counsel at the
addresses listed in Question 18.




                                                 12
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 44 of 51 PageID #:1740
                                                                           #:1419




                            GETTING MORE INFORMATION

       22.    ARE THERE MORE DETAILS ABOUT THE SETTLEMENT?

        This Notice summarizes the proposed Settlement. More details are contained in the
Settlement Agreement, which is available from the counsel listed below and from the website at
___________. If you have questions regarding how to obtain copies of any documents related to
this Settlement, or the calculation of any cash refund to which you may be entitled, you may
contact Class Counsel or the Settlement Administrator at 1-800-xxx-xxxx.




  PLEASE DO NOT TELEPHONE THE COURT OR THE OFFICE OF THE CLERK

                 REGARDING THIS NOTICE OR THE SETTLEMENT




                                             13
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 45 of 51 PageID #:1741
                                                                           #:1419




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 MARGERY NEWMAN, and all others
 similarly situated,

               Plaintiff,
                                                  Case No. 1:16-cv-03530
 LINDA MORRIS, KEVIN MORRIS, and
 MARSHA DONALDSON, on behalf of                   Hon. Thomas M. Durkin
 themselves and all others similarly situated,

               Plaintiffs-Intervenors,

                               vs.

 METROPOLITAN LIFE INSURANCE
 COMPANY,

                Defendant.

      ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT AND
            CONDITIONALLY CERTIFYING THE SETTLEMENT CLASS

        WHEREAS, Plaintiff, Margery Newman, Plaintiffs-Intervenors, Linda Morris, Kevin

Morris, and Marsha Donaldson, and Defendant, Metropolitan Life Insurance Company,

(collectively the “Parties”) have reached a proposed settlement and compromise of the claims in

the above-captioned matter, which is embodied in the Settlement Agreement filed with the Court;

and

        WHEREAS, the Parties have applied to the Court for preliminary approval of the proposed

Settlement, the terms and conditions of which are set forth in the Settlement Agreement; and

        WHEREAS, the capitalized terms herein shall have the same meaning as in the Settlement

Agreement;

        NOW, THEREFORE, the Court, having reviewed and considered the Settlement




                                         2
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 46 of 51 PageID #:1742
                                                                           #:1419




Agreement and the Unopposed Motion for Class Certification and Preliminary Approval of Class

Action Settlement, IT IS HEREBY ORDERED AS FOLLOWS:

       1.      Subject to further consideration by the Court at the time of the Final Fairness

Hearing, the Court preliminarily approves the Settlement as fair, reasonable, and adequate to the

Settlement Class, as falling within the range of possible final approval, and as meriting submission

to the Settlement Class for their consideration.

       2.      For purposes of the Settlement only, the Court conditionally certifies the Settlement

Class, defined as:

               All individuals who purchased from Metropolitan Life Insurance Company
               a Long-Term Care Insurance Policy with the Reduced-Pay at 65 Option,
               which is either still in-force as of October 24, 2019, or which lapsed within
               ninety (90) days of their receipt of notice of a premium increase after they
               had attained the age of 65. Notwithstanding the foregoing, the Settlement
               Class does not include persons whose policies lapsed before receiving
               notice of a premium rate increase.

       3.      The Settlement Class excludes all persons who elect to exclude themselves from

the Settlement Class.

       4.      The Court preliminarily finds, solely for purposes of considering this Settlement,

that the requirements of Federal Rule of Civil Procedure 23 appear to be satisfied, including

requirements for the existence of numerosity, typicality, commonality, adequacy of representation,

manageability and ascertainability of the Settlement Class; and that Defendant has acted or refuses

to act on grounds that apply generally to the Settlement Class.

       5.      Plaintiff, Margery Newman, and Plaintiffs-Intervenors, Linda Morris, Kevin

Morris, and Marsha Donaldson, shall serve as Class Representatives of the Settlement Class.

       6.      The Court appoints the following counsel as Class Counsel for purposes of this
Settlement:




                                                   2
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 47 of 51 PageID #:1743
                                                                           #:1419




               Robert R. Duncan
               Duncan Law Group, LLC
               161 N. Clark St., Suite 2550
               Chicago, IL 60601

               Thomas C. Cronin
               Cronin & Co., Ltd.
               120 N. LaSalle St., 20th Floor
               Chicago, IL 60602

               Frank H. Tomlinson
               Tomlinson Law, LLC
               2100 1st Ave N, Suite 600
               Birmingham, AL 35203

       The Court preliminarily finds that the Class Representatives and Class Counsel have and

will fairly and adequately represent and protect the interests of the absent Class Members in

accordance with Federal Rule of Civil Procedure 23.

       7.      The Court approves the nomination of Rust Consulting, Inc. to administer the

Settlement.

       8.      A Final Fairness Hearing shall be held before this Court at 9:00 a.m. on [INSERT

DATE], in Courtroom 1441 of the United States District Court for the Northern District of Illinois,

Eastern Division, 219 South Dearborn Street, Chicago, Illinois, to address: (1) whether the

proposed Settlement should be finally approved as fair, reasonable and adequate; (2) whether a

Final Order should be entered; (3) whether the application of Class Counsel for payment of

attorneys’ fees, costs and expenses should be approved; (4) whether any application for payment

of an incentive award to the Class Representatives should be approved; and (5) any other matters

addressed by the Court.

       9.      With the exception of such proceedings as are necessary to implement, effectuate

and grant final approval to the terms of the Settlement Agreement, all proceedings with respect to

the Released Claims are stayed and all Settlement Class Members are enjoined from commencing




                                                3
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 48 of 51 PageID #:1744
                                                                           #:1419




or continuing any action or proceeding in any court or tribunal asserting any claims encompassed

by the Settlement Agreement.

       10.     The Court has reviewed and approves, as to form and content, the Class Notice.

       11.     The Court finds that the Parties' Notice Program outlined in Section VII(B)(2) of

the Settlement Agreement constitutes the best notice practicable under the circumstances and shall

constitute due and sufficient notice to the Settlement Class of: this Action’s pendency; certification

of the Settlement Class; the Settlement Agreement’s terms; and the Final Fairness Hearing. The

Class Notice and Notice Program comply fully with the requirements of the Federal Rules of Civil

Procedure, the United States Constitution, and any other applicable law. The Settlement

Administrator shall complete dissemination of notice in the manner prescribed in Section VII of

the Settlement Agreement no later than thirty (30) days after the date of this Order.

       12.     The Court further finds that the Notice Program described in Section VII(B)(2) of

the Settlement Agreement will adequately inform Settlement Class Members of their right to

exclude themselves from the Settlement Class so as not to be bound by the terms of the Settlement

Agreement. Any Settlement Class Member who desires to be excluded from the Settlement Class,

and therefore not be bound by the terms of the Settlement Agreement, must submit to the

Settlement Administrator, pursuant to the instructions set forth in the Notice, a timely and valid

written request for exclusion no later than thirty (30) days before the Final Fairness Hearing.

       13.     Any Settlement Class Member who elects to be excluded shall not be entitled to

receive any of the benefits of the Settlement, shall not be bound by the release of any claims

pursuant to the Settlement Agreement, and shall not be entitled to object to the Settlement or appear

at the Final Fairness Hearing. Defendant shall provide the names of all persons timely submitting

valid exclusion requests to the Court by or before the Final Fairness Hearing.




                                                  4
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 49 of 51 PageID #:1745
                                                                           #:1419




       14.     Any Settlement Class Member who does not submit a valid and timely request for

exclusion may object to the Settlement Agreement, to Class Counsel's and Intervenors’ Counsel’s

application for attorneys’ fees, expenses, and costs, to the Class Representatives' service awards,

or to the proposed Final Order and Judgment. All objections must be postmarked no later than 30

days before the Final Fairness Hearing. All objections must be submitted to Class Counsel,

Defendant’s Counsel, and the Court at least 30 days before the Final Fairness Hearing. No

Settlement Class Member shall have the right to appear and be heard at the Final Fairness Hearing,

either personally or through an attorney, unless written notice of the Class Member's objection and

any brief in support of the objection have been submitted in conformance with the procedure set

out in the Class Notice, which is Exhibit 1 to the Settlement Agreement.

       15.     Service of all papers on Class Counsel and Defendant’s Counsel shall be made at

the addresses set forth in the Class Notice.

       16.     Any Settlement Class Member who does not make an objection in the time and

manner provided in the Class Notice, which is Exhibit 1 to the Settlement Agreement, shall be

deemed to have waived such objection and be forever foreclosed from making any objection to the

fairness or adequacy of the proposed Settlement and/or the Final Order and Judgment.

       17.     In the event the Court fails to approve the proposed Settlement, or in the event that

the Settlement Agreement is terminated pursuant to its terms, this Order and all orders entered in

connection therewith shall become null and void, shall be of no further force and effect, and shall

not be used or referred to for any purposes whatsoever in this Action or in any other case or

controversy; in such event the Settlement Agreement and all negotiations and proceedings directly

related thereto shall be deemed to be without prejudice to the rights of any and all of the Parties,

who shall be restored to their respective positions as of the date and time immediately preceding




                                                 5
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 50 of 51 PageID #:1746
                                                                           #:1419




the execution of the Settlement Agreement.

       18.     Class Counsel and Intervenors’ Counsel may file any motion seeking an award of

attorneys' fees, costs and expenses, as well as service awards for the Class Representatives, no

later than [INSERT DATE].

       19.     All papers in support of the final approval of the proposed Settlement shall be filed

no later than ten (10) days before the Final Fairness Hearing.

       20.     The Court may, for good cause, extend any of the scheduled dates or deadlines set

forth in this Order without further notice to the Settlement Class Members. The Final Fairness

Hearing may, from time to time and without further notice to the Settlement Class, be continued

by order of the Court.

       21.     For clarity, the deadlines set forth above and in the Settlement Agreement are as

follows:

    Notice to be Disseminated By:                ________________ _____, 201___

    Fee and Expense Application Filed By: ________________ _____, 201___

    Objections Filed By:                         ________________ _____, 201___

    Exclusion Requests Filed By:                 ________________ _____, 201___

    Final Approval Submissions Filed By:         ________________ _____, 201___

    Final Fairness Hearing:                      ________________ _____, 201___ at 9:00 a.m.



       IT IS SO ORDERED.




                                                 6
Case: 1:16-cv-03530 Document #: 151-1
                                143-1 Filed: 01/15/20
                                             11/01/19 Page 51 of 51 PageID #:1747
                                                                           #:1419




                                           ENTERED:



                                                                  _____________
                                           Honorable Thomas M. Durkin
                                           United States District Judge


Dated:




                                       7
